Campbell, C. J.,
delivered the opinion of the court.
No obligation rested on the railroad company to construct cattle gaps for the accommodation of the appellee. It was a mere favor to him that the gaps were made at his request. They were wholly for his advantage, and the favor done him by the company in making them and repairing them from time to time did not impose any obligation on the company to continue this course. The mistake of the appellee in supposing he had a right to have the cattle gaps kept in order by the appellant did not give him such right, and if the appellant thought itself bound to keep them up, its misapprehension did not create the obligation. A repetition of favors for accominodation cannot constitute a foundation for a valid claim to their enjoyment as a right. The course of dealing between the parties about the cattle gaps did not affect the question of right or liability with respect to them. The appellee knew they were constructed at his request as a favor to him, and although they were repaired several times by the company, and once he was reimbursed for the expense of a guard he employed at the gap while waiting its reconstruction, he was well aware of all the facts, and the law imputes to him a knowledge of the non-liability of the company for the maintenance of the cattle gaps, and it is his misfortune to have relied on the appellant to render him a service for which he had no legal claim on it.
*123The moral equity of appellee’s claim may seem strong, but a legal right cannot be founded merely on the hardship of not recognizing it. Unless the appellant i was legally bound to repair the gap, it was not liable for not doing it. It certainly was not originally bound to c'onstruct these appliances for the benefit of the appellee. Did the obligation arise subsequently because of the generosity of the original favor ? Shall a succession of favors by the mere process of addition sum up a right as their result? Did the appellee acquire a vested right to be further accommodated ? The sole claim of the appellee against the appellant is that the cattle gaps should have been kept up by the latter, because they had formerly been. He had been led to rely on a continued enjoyment of the favor, because it had never been denied him. He was disappointed that the appellant did not promptly respond to his request to repair the broken gap, and it may be truly said that the course of the appellant had led him to expect that it would promptly repair it, but as there was no legal obligation on the appellant, its failure imposed no liability. It was an instance of disappointed expectation of a continuance of favors not before denied. The consequence of such disappointment must always be submitted to without complaint, because the sufferer is without any right. Having no right, he is without remedy.

jReversed and remanded.